Luke, J.
Morris, a cropper, was convicted of disposing of a part of the crop grown by him before his landlord had received the landlord^ part of the crop. He moved for a new trial upon the usual general grounds and upon the ground that the venue was not proved. The evidence is amply sufficient to show that Morris *164committed the offense charged; and the venue was shown by the landlord’s testimony that defendant was a cropper on land “which was partly in the 108th and 111th districts, Georgia Militia, . . Hancock county.”

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.